Citation Nr: 1117712	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of Department of Veteran Affairs (VA) dependency compensation benefits in the amount of $2,421.00.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1946.  The Veteran died in March 1988, and the appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Milwaukee, Wisconsin, Regional Office (RO) Debt Management Center (DMC) which denied the appellant's request for a waiver of the $2,421.00 overpayment.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims currently on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

By way of procedural background, review of the record reveals that the Veteran died in March 1988.  The appellant applied for dependency and indemnity compensation (DIC) benefits in April 1988, and was approved for death pension benefits via an April 1988 letter.  In subsequent Improved Pension Eligibility Verification reports, the appellant indicated that she had not remarried since the Veteran's death, was not in receipt of employment wages or any other VA benefits, and in particular, had not received a monthly check from the Social Security Administration (SSA).  See the April 1991, April 1992, and April 1994 reports.  

In November 2006, according to a VA Report of Contact, the appellant informed the RO that she would be receiving SSA benefits in the amount of $907.00 beginning on November 28, 2006.  The RO acknowledged receipt of such information in a December 2006 letter.  After verification from the SSA, the RO determined that the appellant first became entitled to SSA benefits in the amount of $907.00 in September 2006.  Assuming that she initially received her first check in October 2006, the RO concluded that the benefits would be counted towards her countable income beginning on November 1, 2006.  Further researched revealed to the RO that the appellant's annual SSA income benefits effective November 1, 2006, was $10,884.00.  The maximum annual income limit for death pension benefits for a surviving spouse with no dependents for the year 2006 was $7,094.00.  As such, the RO determined that the appellant was no longer eligible to receive VA death pension benefits and proposed to terminate the benefits.  See the December 2006 VA letter.  The December 2006 letter also noted that the stopping of the death pension benefits would result in an overpayment of benefits which had previously been paid.  She was given 60 days to submit evidence showing that the proposed action should not be taken.  The appellant failed to submit such evidence, and in February 2007, the RO stopped the appellant's death pension benefits, effective November 1, 2006, due to her income adjustment.  

In March 2007, the Debt Management Center in St. Paul, Minnesota, notified the appellant that due to her income adjustment (receipt of SSA benefits), she was paid $2,421.00 more in VA death pension benefits than she was entitled to receive.  The March 2007 letter also informed the appellant that she had the right to dispute the debt and to request a waiver.  A waiver was requested by the appellant and such request was denied in October 2008, according to a July 2009 Statement of the Case (SOC).  The appellant submitted a notice of disagreement (NOD) in February 2009, on the "waiver of October 3, 2008."  The RO continued the denial in the July 2009 SOC, noting that she did not request a waiver within the 180-day time limit for filing an application.  The Veteran appealed therefrom.  

The Board finds that the appellant's claim is not ripe for appellate adjudication.  Based on a thorough review of the claims file, there appears to be certain key documents missing from the claims file which are essential to the appellant's claim.  As mentioned in the procedural history stated above, the July 2009 SOC indicates that a request for a waiver of the overpayment amount was received in October 2008, and the DMC denied the waiver request because it was not timely in an October 2008 decision.  These same two documents were also referred to in a January 2009 DMC referral to the Committee on Waivers form and by the appellant in a February 2009 NOD.  However, there is no request or decision contained within the claims file.  While it is unclear as to where the documents are currently located, the Board points out that documents relating to another Veteran's waiver claim was misfield in the Veteran's claims file.   The Board has carefully reviewed the claims file, removed and redirected those misfiled documents in accordance with operating procedures.  See Chairman's Memorandum No. 01-06-20 (July 28, 2006).  The Board assures the appellant that those records will not be considered in any future opinion.  On remand, the RO should obtain a copy of the missing request for a waiver submitted by the appellant and the DMC decision denying the request, and incorporate both documents into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the appellant's request for a waiver of the overpayment in the amount of $2,421.00 and the October 2008 decision denying the waiver request.  If the requested record is not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The claims file must be reviewed in conjunction with any such examination.

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim for entitlement to a waiver of overpayment of Department of Veteran Affairs (VA) dependency compensation benefits in the amount of $2,421.00.  If the benefit sought in connection with the claim remains denied, the appellant should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


